Exhibit 10.10

AGREEMENT AND GENERAL RELEASE READ IT CAREFULLY

NOTICE TO GARY C. LORADITCH:

This is a very important legal document, and you should carefully review and
understand the terms and effects of this document before signing it. By signing
this Agreement and General Release (“Agreement”), you are agreeing to release
Baltimore County Savings Bank, F.S.B., Baltimore County Savings Bank, M.H.C.,
BCSB Bankcorp, Inc. and others from all liability to you as detailed in such
Agreement. Therefore, you should consult with an attorney before signing the
Agreement. If you choose to sign the Agreement, you will have seven (7) days
following the date of your signature to revoke the Agreement, and the Agreement
shall not become effective or enforceable until the revocation period has
expired.

This is an Agreement and General Release by and between Gary C. Loraditch and
his heirs, administrators, beneficiaries, and assigns (individually and
collectively “Loraditch”) and Baltimore County Savings Bank, F.S.B., Baltimore
County Savings Bank, M.H.C., and BCSB Bankcorp, Inc. (sometimes collectively
referred to hereinafter as the “Employers”). The parties, intending to be
legally bound, agree as follows:

1.     Termination; Payments to Loraditch, Etc.

a.     Effective July 24, 2006 (the “Effective Date”), Loraditch hereby
voluntarily resigns (i) from employment with the Employers and (ii) as a member
of the Board of Directors of each of Baltimore County Savings Bank, F.S.B.,
Baltimore County Savings Bank, M.H.C., and BCSB Bankcorp, Inc., as well as the
board of directors of any subsidiary or affiliate of the foregoing not
specifically identified herein.

b.     Following the Effective Date of this Agreement, the Employers shall pay
to Loraditch a single payment equal to the sum of the separate items set forth
in Appendix A (attached hereto), less all appropriate taxes and withholdings.
Such payment shall be made not later than seven (7) business days after the
Effective Date of this Agreement. In the event that Loraditch shall die prior to
receipt of the payment noted herein, such payments shall nevertheless be made to
the estate of Loraditch.

c.     The Employers acknowledge this Agreement shall not affect the rights of
Loraditch under the following plans and agreements, which rights shall be
determined by reference to the provisions of the applicable plans and
agreements, except as otherwise noted below:

 

  •   BCSB Bankcorp, Inc. Employee Stock Ownership Plan

  •   Baltimore County Savings Bank, F.S.B. Employees’ Savings and Profit
Sharing Plan and Trust

  •   Baltimore County Savings Bank, F.S.B. Amended and Restated Deferred
Compensation Plan

  •   Any stock option agreements and related stock option plans evidencing the
award of stock options to acquire the Common Stock of BCSB Bankcorp, Inc.

Loraditch will not have any rights with respect to any other plan, agreement or
other arrangement (other than those specifically described in paragraph 1d. of
this Agreement). Notwithstanding the foregoing, this Agreement shall not affect
Loraditch’s right to elect continuation coverage under any employee welfare
benefit plan sponsored by the Employers to the extent such election is
authorized under



--------------------------------------------------------------------------------

federal or state law. Employers shall make COBRA continuation coverage available
to Loraditch and his dependents at no cost to the Employers for an 18-month
period or such later period as may be required under applicable law.

d.     Effective July 24, 2006, Loraditch hereby agrees that he will forfeit any
restricted stock and stock options which were previously granted to him under
the BCSB Bankcorp 1999 Stock Option Plan and the BCSB Bankcorp, Inc. Management
Recognition Plan and which have not become vested or exercisable as of that
date. With respect to any stock options which have become exercisable as of the
Effective Date, Loraditch may continue to exercise those options for one year
from his date of termination, in accordance with the terms and conditions under
which they were granted (as evidenced in the plan document and the separate
award agreements providing for the grants) and applicable tax laws.

e.     In the event that the Employers breach any of their obligations under
paragraph b, Loraditch agrees that his sole remedy shall be an action to recover
the amount set forth in Appendix A to the extent not previously paid, and any
recovery shall be limited to such amount. Loraditch further agrees that, in any
and/or all such circumstances, all of his obligations and releases under this
Agreement will remain in full force and effect.

2.     Costs, Including Attorneys’ Fees. Loraditch understands and agrees that
the Employers shall not be liable to Loraditch and/or any present or former
attorney for any costs, expenses, or attorneys’ fees of any kind or amount.
Further, Loraditch expressly agrees that he is not to be considered to be the
“prevailing” or “successful” party within the meaning of any statute, rule, or
other law.

3.     Release of Claims.

a.     In exchange for the consideration set forth in this Agreement and
intending to be legally bound, Loraditch, and all other persons or entities
claiming with, by, or through him, hereby releases and forever discharges the
Employers, their predecessors, successors, affiliates, subsidiaries, parents,
partners and all of their present and past directors, officers, agents,
employees and attorneys, and all other persons or entities who could be said to
be jointly or severally liable with them (individually and collectively the
“Releasees”) from any and all liabilities, claims, actions, causes of action or
suits presently asserted or not asserted, accrued or unaccrued, known or
unknown, that Loraditch had, now has, or may have or could claim to have against
them, from the beginning of time to the date of execution of this Agreement,
including, but not limited to, all claims and rights: (i) in any way arising
from or based upon Loraditch’s employment or service with the Employers;
provided, however, nothing contained at Section 3 of this Agreement or elsewhere
shall be deemed or construed to constitute a waiver or limitation by Loraditch
with respect to his rights to indemnification for any and all actions taken as
an employee, officer, or director of the Employers, in accordance with the
applicable charter or articles of incorporation and bylaws of each of the
corporations constituting the Employers and related regulations of the Office of
Thrift Supervision; or (ii) which relate in any way to the termination of
Loraditch’s employment and other duties with the Employers, whether pursuant to
any oral or written agreements that precede this Agreement. For the same
exchange of consideration referenced immediately above, and intending to be
legally bound, Loraditch, and all other persons or entities claiming with, by,
or through him, also releases the Releasees from any and all liabilities,
claims, actions, causes of action or suits presently asserted or not asserted,
accrued or unaccrued, known or unknown, that Loraditch had, now has, or may have
or could claim to have against them, from the beginning of time to the date of
execution of this Agreement, including, but not limited to, all claims and
rights in any way arising from or based upon any claims for wrongful discharge,
libel, slander, breach of contract, impairment of economic opportunity,
intentional infliction of emotional distress or any other tort, or claims under
federal, state, or local constitutions, statutes, regulations, ordinances, or
common law, including without limitation claims under the Federal Age
Discrimination in Employment Act, the Federal Older Workers Benefit Protection
Act, Title VII of Civil Rights Act of 1964, the Americans with

 

2



--------------------------------------------------------------------------------

Disabilities Act, the Maryland Wage Payment and Collection Law, the Maryland
Wage and Hour Law, the Employee Retirement Income Security Act of 1974, the
Civil Rights Acts of 1866, 1871, 1964, and 1991, the Rehabilitation Act of 1973,
the Equal Pay Act of 1963, the American with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, and any other statute or law, but
excluding any waiver or release from the continuing rights to indemnification as
referenced at Section 3(i) herein.

b.     The Employers (including their predecessors, successors, affiliates,
subsidiaries, parents, partners and all of their present and past directors,
officers, agents, employees and attorneys, and all other persons or entities who
could be said to be jointly or severally liable with them (individually and
collectively)) hereby releases and forever discharges from any and all
liabilities, claims, actions, causes of action or suits presently asserted or
not asserted, accrued or unaccrued, known or unknown, that the Employers had,
now have, or may have or could claim to have against Loraditch and his heirs and
assigns, from the beginning of time to the date of execution of this Agreement,
including, but not limited to, all claims and rights: (i) in any way arising
from or based upon Loraditch’s employment or service with the Employers; or
(ii) which relate in any way to the termination of Loraditch’s employment and
other duties with the Employers, whether pursuant to any oral or written
agreements that precede this Agreement.

c.     The provisions set forth at Section 3, herein, shall survive any
termination of this agreement as well as the death of Loraditch.

4.     No Admission of Wrongdoing. The parties hereto agree that this Agreement
is not to be construed as a finding or admission of wrongdoing or liability or
illegal or unethical conduct by any party. Nothing in this Agreement shall
constitute precedent or evidence in any investigation, proceeding, or trial,
with the exception that this Agreement shall be admissible evidence in any
proceeding to enforce its terms or secure a remedy for breach of its terms.

5.    Return of Property. On or before the Effective Date, Loraditch agrees to
return to Employers all of their property in his possession, including, but not
limited to, reports, files, mailing lists, memoranda, records, computer
hardware, software, credit cards, door and file keys, computer access codes or
disks and instructional manuals, and other physical or personal property which
Loraditch received, prepared or helped prepare in connection with his employment
with Employers, and Loraditch further agrees not to retain any copies,
duplicates, reproductions or excerpts of such property.

6.     Confidential Information.

a.     Loraditch agrees that he will not communicate the terms and conditions of
the discussions pertaining to and preceding finalization of this Agreement to
any persons other than his spouse, attorneys, and tax advisors, except as may be
required by law or a court or regulatory agency of competent jurisdiction.

b.     Loraditch acknowledges that, during the course of the employment
relationship, he was privy to confidential and proprietary business information
belonging to the Employers (“Confidential Information”), the unauthorized
disclosure of which could cause serious and irreparable injury to the Employers.
The information includes, but is not limited to, information concerning existing
and prospective expansion plans; existing and potential financing arrangements;
existing and potential marketing plans and activities; proprietary computer
software programs and applications; business plans and strategies and other
non-public information. Loraditch agrees to hold and safeguard the Confidential
Information in trust for the Employers, their successors and assigns, and agrees
that he will not, for a period of three (3) years from the date of this
Agreement, misappropriate, use for his own advantage, disclose or otherwise make
available to anyone who is not an officer of the Employers, for any reason, any
of the Confidential Information,



--------------------------------------------------------------------------------

regardless of whether the Confidential Information was developed or prepared by
him or others. The scope of this Agreement includes, but not limited to,
information that is patented, patentable, copyrighted or technically
classifiable as a trade secret.

7.     Notice of Requests for Information.

a.     In the event that Loraditch receives a subpoena, interrogatory, document
request, or request for admission, notice of deposition, or other legal paper
(“legal document”) or other written or any oral request, that might call for
disclosure of Confidential Information or information relating to the Employers,
Loraditch shall as soon as possible and in any event no later than forty-eight
(48) hours after receipt of such request, notify the Employers and its counsel,
by telephone and in writing, of such request. The notice shall include the
information contained in the legal document or any other request, and shall
attach a copy of such legal document, or written request. If a request for
information relating to the Employers is made orally, then Loraditch shall, as
soon as possible and in any event no later than seventy-two (72) hours after
receipt of the request, notify the Employers and its counsel by telephone and in
writing of receipt of the request and provide to the Employers any information
Loraditch has concerning the request, including, but not limited to, the date,
time and place the request was received, the party or parties from whom the
request was received, the specific nature and substance of the request and the
purpose of the request.

b.     If Loraditch receives any legal document, or other written or oral
request for confidential information, he shall also notify the person or persons
seeking disclosure of information relating to the Employers, and, if known, the
person, persons or entity on whose behalf the request was made, that the
information requested is confidential and subject to this Agreement, and that it
may not be revealed.

c.     Loraditch shall provide, with the Employers to reimburse all properly
verified and pre-approved out-of-pocket expenses, his assistance and cooperation
in any efforts by the Employers to avoid the disclosure of Confidential
Information, including, but not limited to, any attempts by the Employers to
obtain a protective order from a Court prohibiting its disclosure. If the
Employers are unable to obtain a protective order, then Loraditch will only
disclose that Confidential Information which he is legally required to disclose.

8.     Cooperation and Non-Disparagement. The parties agree that they will not
disparage or make derogatory comments about each other or the Employers’ present
and former officers, directors, employees, agents, or attorneys, or their
business practices. Further, the Employers will not make any public disclosure
of the Agreement without first obtaining the prior review of the contents of
such disclosure from Loraditch.

9.     Agreement Not to Sue. The parties agree never to sue, institute, cause to
institute, assist any other person or entity in instituting or permit to be
instituted any legal or administrative proceeding relating to or arising out of
any claim and/or cause of action released in paragraph 3 above.

10.     Injunctive Relief. The parties agree that any breach of the agreements
and representations set forth in paragraphs 6, 7, 8, and 9 will cause the
Employers irreparable harm, that such injury cannot be remedied adequately by
the recovery of monetary damages, that upon such a breach the Employers shall be
entitled, in addition to and not in lieu of, any and all other remedies, to
injunctive or other equitable relief without the posting of any bond or
undertaking and that such injunctive and/or equitable relief will not work a
hardship on him. The Employers further agree that in any and/or all such
circumstances, all of their obligations under this Agreement will remain in full
force and effect.

11.     Choice of Law. This Agreement shall be governed by, construed under and
enforced

 

4



--------------------------------------------------------------------------------

pursuant to the laws of the State of Maryland, except to the extent that federal
law applies.

12.     Agreement Freely and Voluntarily Entered Into. Loraditch warrants and
represents that he has signed this Agreement after review and consultation with
legal counsel of his choice and that he understands this Agreement and signs it
freely, knowingly and voluntarily, without any legal reservation and fully
intending to be legally bound hereby. Loraditch acknowledges that he was
provided an opportunity to review and consider this Agreement for twenty-one
(21) calendar days before the date of his resignation (July 24, 2006) or that he
has voluntarily waived this twenty-one (21) day consideration period. Loraditch
further acknowledges and agrees that this Agreement does not release him from
any obligation under any contract or agreement he entered into as a customer of
Baltimore County Savings Bank, F.S.B. and that such obligations shall be
determined solely by reference to the terms of such contract or agreement;
provided, however, that to extent such action is not inconsistent with such
contract or agreement or any applicable law or regulation, Baltimore County
Savings Bank, F.S.B. reserves the right to set-off any payments otherwise due
Loraditch under this Agreement in the event of a default by Loraditch in his
obligations thereunder.

13.     Complete Written Settlement. This Agreement expresses a full and
complete settlement of all matters outstanding between Loraditch and the
Employers. Loraditch agrees that there are absolutely no agreements or
reservations relating to Loraditch’s retirement and Loraditch’s release of the
Employers that are not clearly expressed in writing herein. This Agreement may
not be modified except in writing signed by all parties hereto. Loraditch
specifically acknowledges and agrees that, as of the effective date of this
Agreement, the Amended and Restated Change In Control Severance Agreement
between Loraditch and Baltimore County Savings Bank, F.S.B. dated as of
October 22, 1997 is terminated and, thereafter, shall be without force or
effect.

14.     Binding on Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

15.     Counterparts. This Agreement may be executed in multiple counterparts,
and shall be fully valid, legally binding and enforceable whether executed in a
single document or in such counterparts.

16.     Termination of this Agreement.

a.    Notwithstanding any other provisions of this Agreement, this Agreement
shall terminate automatically upon Loraditch’s death and Loraditch’s rights
under this Agreement shall cease as of the date of such termination, except for
the rights to receive the payments as detailed at Section 1(b).

b.     Notwithstanding any other provisions of this Agreement, the Employers may
terminate this Agreement if Loraditch breaches any of the agreements and
representations set forth in paragraphs 6, 7, 8, and 9 of this Agreement.

17.     Regulatory Compliance.

a.     Notwithstanding any other provision in this Agreement, the Employers’
obligations hereunder are subject to compliance with all applicable federal and
state regulatory requirements. The Employers may, at any time, take such action
it deems necessary to comply with all such applicable regulatory requirements,
including suspending payments under this Agreement or terminating the Agreement
in its entirety. Any payments made or benefits provided to Loraditch pursuant to
this Agreement, or otherwise, are subject to and conditioned upon compliance
with 12 U.S.C. Section 1828(k) and any rules and regulations promulgated
thereunder and the provisions of 12 C.F.R. Section 563.39. As

 

5



--------------------------------------------------------------------------------

of the date of this Agreement, the Employers each represent and warrant that
they do not know of any circumstance, event or written document that each such
Employer has received or anticipates that it will receive from the Office of
Thrift Supervision or other governmental agency which would cause the Employer
to withhold or suspend any payments set forth in the Agreement to be made to
Loraditch.

b.     Further, any payments due in accordance with this Agreement or as
referenced at Section 1(c) shall be delayed as may be necessary so that such
payments, when made, will not result in Loraditch incurring the 20% tax penalty
liabilities set forth at Section 409A of the Internal Revenue Code of 1986, as
amended.

*  *  *

AGREED TO AND INTENDING TO BE LEGALLY BOUND HEREBY, THE PARTIES BELOW HAVE
EXECUTED THIS RETIREMENT AGREEMENT AND GENERAL RELEASE AS OF THE 24th DAY OF
JULY, 2006.

 

6



--------------------------------------------------------------------------------

WITNESS:     /s/ Ronald A. Decker     /s/ Gary C. Loraditch Name:   Ronald A.
Decker    

Gary C. Loraditch

Title:   Attorney       ATTEST:
FSB    

BALTIMORE COUNTY SAVINGS BANK,

/s/ David M. Meadows     /s/ Henry V. Kahl

Name:

  David M. Meadows    

Name:

  Henry V. Kahl Title:   S. V. President and General Counsel     Title:  
Chairman ATTEST:    

BCSB BANKCORP, INC.

/s/ David M. Meadows     /s/ Henry V. Kahl

Name:

  David M. Meadows    

Name:

  Henry V. Kahl Title:   S. V. President and General Counsel     Title:  
Chairman ATTEST:
MHC    

BALTIMORE COUNTY SAVINGS BANK,

/s/ David M. Meadows     /s/ Henry V. Kahl

Name:

  David M. Meadows    

Name:

  Henry V. Kahl Title:   S. V. President and General Counsel     Title:  
Chairman

 

7



--------------------------------------------------------------------------------

Appendix A

 

Payment representing one year of base salary:

   $ 239,408.00

Payment representing accrued unused vacation and sick leave:

   $ 14,732.80

Payment representing cash equivalent of one year of health insurance:

   $ 12,108.00

Payment representing one year’s car allowance:

   $ 9,600.00       

Total payment under Paragraph 1 of the Agreement:

   $ 275,848.80

 

8